 

Exhibit 10.29

 

Mortgage Loan No. 11114

 

GUARANTY OF COMPLETION

 

THIS GUARANTY OF COMPLETION (this "Agreement") is made as of December 30, 2011,
by MEHRDAD MOAYEDI ("Moayedi") and UNITED DEVELOPMENT FUNDING IV, a real estate
investment trust organized under the laws of the State of Maryland ("UDF";
Moayedi and UDF are collectively referred to herein as the "Guarantor") to and
for the benefit of BABSON MEZZANINE REALTY INVESTORS II LP, a Delaware limited
partnership ("Lender" and to the extent applicable under Article 13 of the Loan
Agreement, "Administrative Agent"), and for the benefit of the other Lender
Parties. As used in this Agreement, "Lender Parties" shall mean Lender,
Cornerstone Real Estate Advisers LLC (the investment advisor to Lender), any
present and future loan participants, co-lenders, loan servicers, custodians and
trustees, and each of their respective directors, officers, employees,
shareholders, agents, affiliates, heirs, legal representatives, successors and
assigns.

 

RECITALS:

 

A.             Maple Wolf Stoneleigh, LLC, a Delaware limited liability company
("Borrower") and Lender entered into that certain Loan Agreement of even date
herewith (as the same may be amended or modified from time to time, the "Loan
Agreement"), which Loan Agreement governs a loan (the "Loan") in the stated
principal amount of up to $25,340,000.00 made by Lender to Borrower, which Loan
is evidenced by that certain Promissory Note of even date herewith (as the same
may be amended or modified from time to time, the "Note");

 

B.             The Loan is secured in part by Borrower's interest in and to that
certain real property located in the City of Dallas, County of Dallas and State
of Texas and more particularly described in Exhibit A attached to the Mortgage
described below (collectively, the "Premises"), as evidenced by (i) a certain
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (as may be amended or modified from time to time, the "Mortgage") with
respect to the Premises, and (ii) a certain Assignment of Leases and Rents (as
the same may be amended or modified from time to time, the "Assignment") with
respect to the Premises. As used herein, the Note, the Loan Agreement, the
Mortgage, the Assignment, and all other instruments evidencing, securing or
pertaining to the Loan, now or from time to time hereafter executed and
delivered to Lender in connection with the Loan, are referred to collectively
herein as the "Loan Documents". Unless otherwise defined herein, all initially
capitalized terms shall have the respective meanings ascribed to such terms in
the Loan Agreement;

 

C.             Lender has required as a further condition to the making of the
Loan to Borrower that Guarantor guaranty completion of construction of the
Project as set forth in the Loan Agreement and all other Loan Documents;

 

D.             Moayedi is financially interested in Borrower and is materially
benefited by the consummation of the Loan and has agreed to unconditionally and
personally guarantee completion of construction of the Project as set forth in
the Loan Agreement and the other Loan Documents;

 

 

 

 

E.             UDF has obtained consideration from Borrower to incentivize UDF
to provide Lender with this Agreement and accordingly, UDF is materially
benefited by the consummation of the Loan and has agreed to unconditionally and
personally guarantee payment of all amounts due Lender under the Loan Agreement
and the other Loan Documents, subject to the terms of this Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and in order to induce Lender to make the Loan
to Borrower, Guarantor, intending to be legally bound, hereby makes the
following representations and warranties to the Lender Parties and hereby
covenants and agrees with the Lender Parties as follows:

 

1.            Performance Guaranty.

 

(a)          Guarantor absolutely, unconditionally and irrevocably undertakes
and guaranties, for the benefit of Lender, and each and every present and future
holder or holders of the Note or assignee or assignees of the Loan Documents,
that Borrower shall construct and timely complete construction of the Project in
accordance with Articles 16 and 17 of the Loan Agreement and all of the other
terms and conditions contained in the Loan Agreement. Guarantor shall cause
construction of the Project to be performed, completed and paid for in the
manner and at the applicable times required to be so performed, completed and
paid for by Borrower under the Loan Agreement to the extent that Borrower fails
to do so at any and all applicable times. The obligations of Guarantor under
this Section 1(a) are referred to herein as the "Construction Obligations".

 

(b)          Upon the occurrence of an Event of Default under the Loan
Agreement, Guarantor agrees, on not more than fifteen (15) days written demand
by Lender (a "Demand Notice") to commence performance of the Construction
Obligations and to diligently pursue performance thereof to completion, as
described below. If the Guarantor fails to commence and pursue diligently the
performance of the Construction Obligations within thirty (30) days after its
receipt of a Demand Notice, then, either before or after pursuing any other
remedy of Lender against Guarantor or Borrower and regardless of whether Lender
shall ever pursue any such other remedy, Lender shall have the right to complete
the Construction Obligations, or call upon any other reputable parties to
complete the Construction Obligations and shall have the right to expend such
sums as Lender in its discretion deems proper in order so to complete the
Construction Obligations. During the course of any construction undertaken by
Lender or by any other party on behalf of Lender, the Guarantor shall pay on
demand any amounts due to the Contractor, subcontractors and other material
suppliers and for permits and licenses necessary to complete the Construction
Obligations to the extent the undisbursed Loan proceeds are insufficient to pay
such costs. Lender at any time may require the Guarantor perform or supervise
the performance of such work in lieu of Lender or any party engaged by Lender.
The obligations of Guarantor in connection with such work shall not be affected
by any errors or omissions of Borrower, the Contractor, the Architect, any
subcontractor, or any agent or employee of any of them in design, supervision or
performance of the work, it being understood that such risk is assumed by
Guarantor. Failure of said parties to complete the Construction Obligations
shall not relieve Guarantor of any liabilities hereunder; rather, such liability
shall be continuing, except as otherwise provided herein, and may be enforced by
Lender to the end that the Construction Obligations shall be completed timely as
contemplated by the Loan Agreement and the Plans, free of any liens, and without
loss, expense, injury or liability of any kind to Lender. Guarantor shall
indemnify, defend and hold Lender harmless from and against any and all loss,
damage, cost, expense, injury or liability Lender may suffer or incur in
connection with third party claims brought as a result of the performance of the
Construction Obligations by Guarantor or Lender.

 

2

 

 

(c)          Without in any way limiting the above obligations of Guarantor,
Lender agrees, by acceptance of this Guaranty, to make the undisbursed Loan
proceeds available to Guarantor (subject to the terms and conditions of the Loan
Documents, including, but not limited to, all requirements for disbursements
pursuant to the Loan Agreement and provided that Lender receives assurance that
such disbursements will be insured under the Title Policy provided to Lender
pursuant to the Loan Agreement) for the purposes of completing the Improvements
and fulfilling the other obligations of Guarantor under this Guaranty, provided
that Guarantor cures any Event of Default under the Loan Agreement and the other
Loan Documents which is susceptible to cure by Borrower or Guarantor. Guarantor
acknowledges Guarantor will not be released from any obligations under this
Guaranty by reason of this Section 1(c) and that all disbursements hereunder
shall be treated for all purposes as disbursements of the Loan Agreement to
Borrower.

 

2.            Guarantor's Waiver of Notice. Guarantor absolutely, irrevocably
and unconditionally waives (a) notice of acceptance of this Agreement,
(b) notice of any payment, liability or obligation to which this Agreement may
apply, (c) presentment, demand of payment, protest, notice of dishonor or
nonpayment of all liabilities under this Agreement and any of the Loan Documents
creating the Construction Obligations, and (d) notice of any suit or other
action by Lender against (including any notice from Lender to) any party liable
under any Loan Document or any property which may be security for the Loan.

 

3.            Lender's Rights. Lender may at any time and from time to time
without the consent of, or notice to, Guarantor, without incurring any
responsibility to Guarantor and without impairing or releasing any of the
obligations of Guarantor hereunder, upon or without any terms or conditions and
in whole or in part:

 

(a)          amend, modify, renew, supplement, extend (including extensions
beyond the original term) or accelerate any of the Loan Documents, including
without limitation, renew, alter or change the interest rate, manner, time,
place or terms of payment or performance of any of the Construction Obligations,
or any liability incurred directly or indirectly in respect thereof, whereupon
the guaranty herein made shall apply to the Construction Obligations as so
changed, extended, renewed or altered;

 

3

 

 

(b)          sell, exchange, release, surrender, and in any manner and in any
order realize upon or otherwise deal with the Premises or any property at any
time directly and absolutely assigned or pledged or mortgaged to secure the
Loan;

 

(c)          consent to the transfer of the Premises or any portion thereof or
any other Collateral described in the Loan Documents;

 

(d)          exercise or refrain from exercising any rights or remedies
available to Lender under the Loan Documents or pursuant to any applicable
statute against Borrower or any other person (including Guarantor) or otherwise
act or refrain from acting with regard to the Loan Documents, Construction
Obligations or this Agreement;

 

(e)          settle or compromise any of the Indebtedness, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or subordinate the payment of all
or any part thereof to the payment of any liability of Borrower (whether or not
then due) to creditors of Borrower other than Lender and Guarantor;

 

(f)          release or discharge Borrower from its liability under any of the
Loan Documents or release or discharge Guarantor or any endorser or any other
party at any time directly or contingently liable for the repayment of the Loan
or any of Borrower's other obligations under the Loan Documents;

 

(g)          apply any sums in whatever manner paid or realized to any liability
or liabilities of Borrower or Guarantor to Lender regardless of what liability
or liabilities of Borrower or Guarantor remain unpaid;

 

(h)          consent to or waive any breach of or any act, omission or default
under the Loan Documents or accept partial performance of any of the obligations
under this Agreement or under any of the other Loan Documents; and/or

 

(i)          sell, convey, participate or assign all or any part of Lender's
interest in this Agreement and the other Loan Documents.

 

4.            Guarantor Waiver of Defenses. Guarantor unconditionally and
irrevocably waives any defense to the enforcement of this Agreement, including,
without limitation:

 

(a)          Any defense arising by reason of Lender's failure to provide
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Agreement;

 

(b)          Any defense of any statute of limitations affecting the liability
of Guarantor hereunder or the liability of Borrower, or any other guarantor
under the Loan Documents, or the enforcement hereof, to the extent permitted by
law;

 

4

 

 

(c)          Any defense arising by reason of (i) any invalidity or
unenforceability of (or any limitation of liability in) any of the Loan
Documents or (ii) any defense whatsoever that Borrower may or might have to the
payment of the Indebtedness or to the performance of any of the terms,
provisions, covenants and agreements contained in the Loan Documents or
(iii) any manner in which Lender has exercised its rights and remedies under the
Loan Documents, or (iv) cessation from any cause whatsoever;

 

(d)          Any defense based upon any disability of Borrower or Guarantor,
lack of authority of the officers, directors, partners or agents acting or
purporting to act on behalf of Borrower, Guarantor or any principal of Borrower
or Guarantor or any defect in the formation of Borrower, Guarantor or any
principal of Borrower or Guarantor as a legal entity;

 

(e)          Any defense based upon the application by Borrower of the proceeds
of the Loan for purposes other than the purposes represented by Borrower to
Lender or intended or understood by Lender or Guarantor;

 

(f)          Any defense based upon an election of remedies by Lender, including
any election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, or by deed in lieu thereof,
and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including remedies relating to real
property or personal property security, which destroys or otherwise impairs the
subrogation rights of Guarantor to proceed against Borrower or any guarantor for
reimbursement, or both;

 

(g)          Any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other aspect more burdensome than that of a principal;

 

(h)          Any defense based upon Lender's election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of Section
1111(b)(2) of the Federal Bankruptcy Code or any successor statute;

 

(i)          Any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Federal Bankruptcy Code;

 

(j)          Any defense based upon any duty of Lender to advise Guarantor of
any information known to Lender regarding the financial condition of Borrower
and all other circumstances affecting Borrower's ability to perform its
obligations to Lender, it being agreed that Guarantor assumes the responsibility
for being and keeping informed regarding such condition or any such
circumstances;

 

(k)          Any defense based on any right, claim or offset which Guarantor may
have against Borrower; and

 

(l)          Any defense based on Lender's lack of diligence to pursue remedies
of collection against Borrower.

 

5

 

  

5.            Bankruptcy.

 

(a)          The obligations of Guarantor hereunder shall remain in full force
and effect without regard to, and shall not be affected or impaired by any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Borrower, Guarantor, any other
guarantor (which term shall include any other party at any time directly or
contingently liable for any of Borrower's obligations under the Loan Documents)
or any affiliate of Borrower or any action taken with respect to this Agreement
by any trustee or receiver, or by any court, in any such proceeding, whether or
not Guarantor shall have had notice or knowledge of any of the foregoing.

 

(b)          Notwithstanding any modification, discharge or extension of the
maturity date of the Loan, or any amendment, modification, stay or cure of
Lender's rights under the Loan Agreement, the Note, Mortgage or any other Loan
Document which may occur in any bankruptcy or reorganization case or proceeding
affecting Borrower, whether permanent or temporary, and whether or not assented
to by Lender, Guarantor hereby agrees that Guarantor shall be obligated
hereunder to pay the amounts due hereunder in accordance with the terms of this
Agreement as in effect on the date hereof.

 

(c)          Guarantor agrees that to the extent that Borrower makes a payment
or payments to Lender, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set side or
required, for any of the foregoing reasons or for any other reasons, to be
repaid or paid over to a custodian, trustee, receiver or any other party under
any bankruptcy act, state or federal law, common law or equitable cause, then to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continue in full force and effect as if
such payment had not been made and Guarantor shall be primarily liable for this
obligation.

 

6.          Subrogation Waiver/Subordination.

 

(a)          Notwithstanding any provision to the contrary contained in the
other Loan Documents or this Agreement, Guarantor hereby unconditionally and
irrevocably waives until all obligations under the Loan Documents have been paid
and performed in full and all applicable preference periods and fraudulent
transfer periods have expired, (i) any and all rights of subrogation (whether
arising under contract, 11 U.S.C. §509 or otherwise), to the claims, whether
existing now or arising hereafter, Lender may have against Borrower, and
(ii) any and all rights of reimbursement, contribution or indemnity against
Borrower or any future guarantors of any obligations under the Loan Documents)
which may have heretofore arisen or may hereafter arise in connection with any
guaranty or pledge or grant of any lien or security interest made in connection
with any obligations under the Loan Documents. Guarantor hereby acknowledges
that the waiver contained in the preceding sentence (the "Subrogation Waiver")
is given as an inducement to Lender to enter into the Loan Documents and, in
consideration of Lender's willingness to enter into the Loan Documents,
Guarantor agrees not to amend or modify in any way the Subrogation Waiver
without Lender's prior written consent. If any amount shall be paid to Guarantor
on account of any claim set forth at any time when all of the obligations under
the Loan Documents shall not have been paid or performed in full, such amount
shall be held in trust by Guarantor for Lender's benefit, shall be segregated
from the other funds of Guarantor and shall forthwith be paid over to Lender to
be applied in whole or in part by Lender against such obligations, whether
matured or unmatured. Nothing contained herein is intended or shall be construed
to give to Guarantor any rights of subrogation or right to participate in any
way in Lender's rights, title or interest in the Loan Documents, notwithstanding
any payments made by Guarantor under this Agreement, all such rights of
subrogation and participation being hereby expressly waived and released.

 

6

 

 

(b)          In the event that Guarantor shall advance or become obligated to
pay any sums with respect to any obligation hereby guaranteed or in the event
that for any reason whatsoever Borrower or any subsequent owner of the
collateral securing the Loan is now, or shall hereafter become, indebted to
Guarantor, Guarantor agrees that the amount of such sums and of such
indebtedness together with all interest thereon, shall at all times be
subordinate as to the lien, time of payment and in all other respects, to all
sums, including principal, interest and other amounts, at any time owing to
Lender under any of the Loan Documents and that Guarantor shall not be entitled
to enforce or receive payment thereof until all such sums owing to Lender have
been paid. Nothing herein contained is intended or shall be construed to give to
Guarantor any right to participate in any way in the right, title or interest of
Lender in or to the collateral securing the Loan, notwithstanding any payments
made by Guarantor under this Agreement, all such rights of participation being
hereby expressly waived and released.

 

7.            Guarantor's Representations and Warranties. Guarantor makes the
following representations and warranties which shall survive the execution and
delivery of this Agreement:

 

(a)          Guarantor has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has duly authorized,
executed, and delivered the same.

 

(b)          Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof, will contravene any provision of law, statute, rule
or regulation to which Guarantor is subject or any judgment, decree, franchise,
order or permit applicable to Guarantor, or will conflict or will be
inconsistent with, or will result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, security interest, charge or encumbrance
upon any of the property or assets of Guarantor pursuant to the terms of, any
indenture, mortgage, deed of trust, agreement or other instrument to which
Guarantor is a party or may be bound or subject.

 

(c)          No consent or approval of, or exemption by, any governmental or
public body or authority is required to authorize, or is required in connection
with the execution, delivery and performance of, this Agreement or of any of the
instruments or agreements herein referred to, or the taking of any action hereby
contemplated.

 

7

 

 

 

8.            Guarantor's Relationship to Borrower. Guarantor is related and/or
affiliated with Borrower, has personal knowledge of and is familiar with
Borrower's business affairs and books and records. Guarantor warrants that
Borrower is in sound financial condition as of the date of this Agreement, and
that to Guarantor's knowledge Borrower will perform its obligations under the
Loan Documents in accordance with the terms and conditions thereof.

 

9.            Mortgage Priority. Nothing herein contained shall in any manner
affect the lien or priority of the Mortgage securing the Loan, and upon the
occurrence of an Event of Default, Lender may invoke any remedies it may have
under the this Agreement or the other Loan Documents, either concurrently or
successively and the exercise of any one or more of such remedies shall not be
deemed an exhaustion of such remedy or remedies or a waiver of any other remedy
or remedies and shall not be deemed an election of remedies. The exercise by
Lender of any such remedies shall not release, discharge or excuse Guarantor
from its obligations hereunder unless and until the full amount of the
Indebtedness evidenced by the Note, governed by the Loan Agreement and secured
by the Mortgage has been fully paid and satisfied.

 

10.           Duration of Agreement. This Agreement shall remain in full force
and effect until all obligations of Borrower and Guarantor under the Loan
Documents have been satisfied in full and are no longer subject to disgorgement
under any applicable state or federal creditor rights or bankruptcy laws. No
delay on the part of Lender in exercising any options, powers or rights, or the
partial or single exercise thereof, shall constitute a waiver thereof. No waiver
of any rights hereunder, and no modification or amendment of this Agreement,
shall be deemed to be made by Lender unless the same shall be in writing, duly
signed on behalf of Lender, and each such waiver (if any) shall apply only with
respect to the specific instance involved and shall in no way impair the rights
of Lender or the obligations of Guarantor to Lender in any other respect at any
other time. This Agreement is binding upon Guarantor, Guarantor's heirs,
personal representatives, successors or assigns, and shall inure to the benefit
of the Lender Parties, including, without limitation, any other holder at any
time of the Loan Documents.

 

11.           Guarantor's Familiarity with the Loan Documents. Guarantor
acknowledges that copies of the Loan Documents have been made available to
Guarantor and that Guarantor is familiar with their contents including, without
limitation, the Recourse Provision. Guarantor affirmatively agrees that upon any
transfer of the Premises in accordance with the provisions of the Loan
Agreement, it shall not be necessary for Guarantor to reaffirm its continuing
obligations under this Agreement, but Guarantor will do so upon request by
Lender.

 

12.           Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by: (i) certified or registered United States
mail, postage prepaid, return receipt requested; or (ii) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery; addressed in either case as follows:

 

8

 

 



If to Lender, at the following address:   Babson Mezzanine Realty Investors II
LP c/o Cornerstone Real Estate Advisers One Financial Plaza Hartford,
Connecticut  06103 Attention: Finance Group Loan Servicing   Loan No. 11114  
with a copy to:   Babson Mezzanine Realty Investors II LP c/o Cornerstone Real
Estate Advisers One Financial Plaza Hartford, Connecticut 06103 Attention:
Paralegal (Finance Group Loan Servicing)   Loan No. 11114     If to Guarantor,
at the following address:   United Development Funding IV 1301 Municipal Way
Suite 200 Grapevine, Texas 76051 Attention: Ben Wissink   Mehrdad Moayedi 1221
N. Interstate 35E, Suite 200 Carrollton, Texas 75006   With a copy to:   Hallett
& Perrin, P.C. 2001 Bryan Street Suite 3900 Dallas, Texas 75201 Attention:
Michael Franklin








 



or to such other address and person as shall be designated from time to time by
Lender or Guarantor, as the case may be, in a written notice to the other party
in the manner provided for in this Section 12. A notice shall be deemed to have
been given: in the case of hand delivery, at the time of actual delivery; in the
case of registered or certified mail, three (3) Business Days after deposit in
the United States mail; in the case of expedited prepaid delivery, upon the
first attempted delivery on a Business Day. A party receiving a notice that does
not comply with the technical requirements for notice under this Section 12 may
elect to waive any deficiencies and treat the notice as having been properly
given.

 

9

 

 

13.           Successors and Assigns. This Agreement shall be binding upon
Guarantor's successors and assigns and shall inure to the benefit of Lender, the
Lender Parties and their respective successors and assigns.

 

14.           Governing Law. In all respects, including, without limitation,
matters of construction and performance of this Agreement and the obligations
arising hereunder, this Agreement shall be governed by, and construed in
accordance with, the laws of the state in which the Premises are located
applicable to contracts and obligations made and performed in such state and any
applicable laws of the United States of America. Interpretation and construction
of this Agreement shall be according to the contents hereof and without
presumption or standard of construction in favor of or against Guarantor or
Lender.

 

15.           Waiver of Trial by Jury. GUARANTOR AND LENDER EACH HEREBY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED
TO, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND EACH PARTY
ACKNOWLEDGES THAT THE OTHER PARTY HAS NOT MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT GUARANTOR HAS BEEN REPRESENTED (OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT BY
INDEPENDENT LEGAL COUNSEL SELECTED BY GUARANTOR AND THAT GUARANTOR HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

16.           Consent to Jurisdiction and Venue. Guarantor hereby submits to
personal jurisdiction in the State in which the Premises are located for the
enforcement of the provisions of this Agreement and irrevocably waives any and
all rights to object to such jurisdiction for the purposes of litigation to
enforce any provision of this Agreement. Guarantor hereby consents to the
jurisdiction of and agrees that any action, suit or proceeding to enforce this
Agreement may be brought in any state or federal court in the state in which the
Premises are located. Guarantor hereby irrevocably waives any objection that it
may have to the laying of the venue of any such actions, suit, or proceeding in
any such court and hereby further irrevocably waives any claim that any such
action, suit or proceeding brought in such a court has been brought in an
inconvenient forum.

 

17.           Intentionally Deleted.

 

18.           Attorneys' Fees. In addition to all other amounts payable by
Guarantor hereunder, Guarantor hereby agrees to pay to Lender upon demand any
and all reasonable attorneys' fees, costs and expenses, including all fees costs
and expenses incurred in all enforcement, probate, appellate and bankruptcy
proceedings, as well as any post-judgment proceedings to collect or enforce any
judgment or order relating to the obligations of Guarantor under this Agreement.
Attorneys' fees and costs provided for hereunder shall accrue and be payable by
Guarantor whether or not Lender has provided notice of any breach or default or
of an intention to exercise any remedies for such breach or default.

 

10

 

 

19.           Joint and Several Liability. If more than one party is executing
this Agreement as a Guarantor, then each party that executes this Agreement
shall be jointly and severally responsible for any and all obligations of any
Guarantor hereunder.

 

20.           Severability. All rights, powers and remedies provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable law, and are intended to be limited to the extent (but
only to the extent) necessary so that they will not render this Agreement
invalid or unenforceable. If any term, covenant, condition, or provision of this
Agreement or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remaining terms, covenants,
conditions and provisions of this Agreement, or the application of such term,
covenant, condition or provision to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term, covenant, condition and provision of this Agreement shall be modified
and/or limited to the extent necessary to render the same valid and enforceable
to the fullest extent permitted by law.

 

21.           Time of the Essence. Time shall be of the essence in the
performance of all obligations of Guarantor under this Agreement and every other
Loan Document.

 

22.           Definitions. Any term not defined herein shall have the meaning
set forth in the Loan Agreement.

 

23.           Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one and the same original agreement.

 

24.           Application of Payments. So long as any Event of Default exists
and unless otherwise required by Law or a specific agreement to the contrary,
all payments received by Lender from Borrower, or any other party other than
Guarantor, with respect to the Construction Obligations, shall be applied by
Lender in such manner and order as Lender desires, in its sole discretion. It is
specifically agreed that for so long as any Event of Default exists, Lender may
apply such funds to obligations of Borrower which are not guaranteed hereby
prior to applying any funds to the obligations guaranteed hereby.

 

[SIGNATURES FOLLOW]

 

11

 

 

[Signature Page to Guaranty of Completion]

 

NOTICE UNDER SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE CODE.

 

A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS
$50,000.00 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO SUBSECTION
(b) OF SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE CODE SHALL BE DETERMINED
SOLELY FROM THE WRITTEN LOAN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN AGREEMENT.

 

THE WRITTEN GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, Guarantor has duly executed this Agreement as of the date
first written above.

 

  GUARANTOR:       /s/ Mehrdad Moayedi   Mehrdad Moayedi       UNITED
DEVELOPMENT FUNDING IV, a real estate investment trust organized under the laws
of the State of Maryland         By: /s/ David Hanson   Name: David Hanson   
Its: Chief Operating Officer

 

12

 

